Citation Nr: 0402934	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for jaundice.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right hand burn.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of heat stroke.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
February 1946.  

This appeal arises from a February 2002 rating decision of 
the Jackson, Mississippi, Department of Veterans' Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for kidney stones and jaundice and found 
no new and material evidence had been submitted to reopen the 
claims of entitlement to service connection for residuals of 
a right hand burn or residuals of heat stroke.  The RO 
received a notice of disagreement (NOD) in August 2002.  A 
statement of the case (SOC) was issued in March 2003.  A 
substantive appeal (VA Form 9) was received in March 2003.  

In a September 2003 statement to a Member of Congress, the 
veteran indicated that his appeal pending in Washington, 
D.C., included hearing loss.  On the contrary, this claim was 
last denied in a December 1998 rating decision, which the 
veteran did not appeal, and he has not filed another claim 
since.  To the extent his letter can be interpreted as a 
request to reopen, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran does not currently have kidney stones or 
residuals thereof.  

2.  There is no competent medical evidence that the veteran 
has kidney stones as a result of his active military service.  

3.  The veteran does not currently have jaundice or the 
residuals thereof. 

4.  There is no competent medical evidence that the veteran 
has jaundice as a result of his active military service.  

5.  Service connection for residuals of a right hand burn and 
residuals of heat stroke was most recently denied by rating 
decision of July 1989, and the denial was not appealed.  

6.  Evidence submitted since the July 1989 rating decision 
does not raise a reasonable possibility of sustaining the 
claim of service connection for residuals of a right hand 
burn or service connection for residuals of heat stroke.  


CONCLUSIONS OF LAW

1.  Residuals of kidney stones were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Residuals of jaundice were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

3.  The July 1989 rating decision which denied service 
connection for residuals of a right hand burn and service 
connection for residuals of heat stroke is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

4.  Evidence submitted subsequent to the July 1989 denial of 
service connection for the residuals of a right hand burn and 
residuals of heat stroke is not new and material, and the 
claims are not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the 2002 rating decision 
on appeal, together with the statement of the case (SOC), 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, the RO sent 
letters to the veteran in November 2001 and August 2002, 
which, in sum total, explained the VCAA, asked him to submit 
certain information, and informed him of the elements needed 
to substantiate a service connection claim and to reopen a 
previously denied claim.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter may not have clearly told the veteran to send VA 
any relevant evidence in his possession, as discussed in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 14, 
2003).  However, in his notice of disagreement (NOD), the 
veteran clearly stated that he had nothing to submit.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letters properly 
notified the veteran of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That is, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision , the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

In this case, the first VCAA notice (for service connection) 
was sent to the veteran in November 2001, prior to the 
February 2002 rating decision.  However, notice of the VCAA 
relevant to new and material evidence was not sent until 
after August 2002, after the rating decision.  However, there 
is no statutory authority that renders the initial 
adjudication of the veteran's claims null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the February 2002 rating decision is 
in this veteran's best interests.  Simply put, in this case, 
the claimant was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the CAVC noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claims.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  A review of the record reveals that service 
medical records in this case are unavailable and presumed 
destroyed in a July 1973 fire at the National Personnel 
Records Center (NPRC).  A search has been made at the NPRC 
for the veteran's service medical records, to no avail.  
Available SGO records were searched with negative results.  
The veteran's separation examination was associated with 
claims folder, and the RO did obtain the veteran's VA 
hospitalization report of June 1946, private hospital 
reports, VA examination report of September 1982, and 
affidavits from his family and friends.  The veteran 
indicated that he was treated in 1946 at Picayune Hospital 
for kidney stones.  After VA attempted to locate the records, 
he informed VA that the hospital was closed and all of the 
doctors at that facility were now deceased.  As the veteran 
has not identified any additional evidence pertinent to his 
claims not already of record, has indicated in his NOD that 
he had no additional evidence on his claims, and there are no 
additional records to obtain, there is nothing further that 
can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided VA examination in connection 
with these claims.  However, examination is not needed 
because there is no competent evidence that the veteran 
currently has the claimed conditions or that they may be 
associated with his military service.  The veteran has never 
stated that he currently receives treatment for any of these 
conditions, and he has never reported continuity of 
symptomatology since service.  He has merely filed claims 
with no supporting allegations or specific details.  

Furthermore, with a claim to reopen, such as the right hand 
burn and heat stroke claims in this case, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate these claims.  
Since no new and material evidence has been submitted in 
conjunction with the recent claims, an examination is not 
required. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  

Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

As previously stated, service medical records in this case 
are unavailable and presumed destroyed in a July 1973 fire at 
the NPRC.  The veteran's separation examination is associated 
with the claims folder and indicates no findings of jaundice 
or kidney stones.  

After service, VA records dated in 1946 indicate that the 
veteran was hospitalized with severe pain over his right 
kidney of one week duration.  He had no frequency of 
urination, no blood in the urine, and the pain was 
intermittent in nature.  He had an X-ray performed that had 
been interpreted as calculi in the right kidney.  An IV 
pylogram was run that showed no densities suggestive of 
calculi.  The shadow in the prior x-ray film was interpreted 
as a defect in the cassette.  Urinalysis and blood urea were 
within normal limits.  While hospitalized, there was no pain 
since admission.  There was no GU pathology found.  No 
history, findings, or treatment for jaundice was noted at 
that admission.  The Board also notes that the 1946 records 
show a medical history by the veteran of receiving no 
injuries, wounds, sickness, or diseases during his service, 
and a denial of ever being hospitalized. 

A medical certificate received in 1950 in connection with a 
request for VA hospitalization indicated that the veteran 
complained of frequent urination and pain over the right 
kidney.  However, upon physical examination, he was 
asymptomatic, although his family physician had witnessed an 
acute attack of pain earlier that day and recommended 
hospitalization.  The diagnosis was renal calculi. 

Extensive private medical evidence was developed in 
conjunction with prior claims for pension benefits, as well 
as a 1982 VA examination report.  This evidence showed no 
medical findings, treatment, or diagnosis of jaundice or 
kidney stones.  In August 1979, it was noted that renal 
function was normal, and intravenous pyeloureterogram 
conducted in January 1981 was also normal.

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Unfortunately, 
there is no competent medical evidence of current residuals 
of kidney stones or jaundice.  Therefore, service connection 
for kidney stones nor jaundice cannot be granted.  Even 
accepting the veteran's statements as true, that was treated 
in service for kidney stones and jaundice, the fact remains 
that the alleged treatment occurred over 55 years ago.  The 
veteran has not identified any current treatment.  None of 
the post-service medical evidence shows complaints of or 
findings concerning jaundice, and the last complaints 
concerning kidney stones were over 50 years ago. 

Affidavits received in February and March  2003 on behalf of 
the veteran's claims, indicate his friends' and family's 
knowledge of his hospitalization shortly after service and 
his passage of a kidney stone at that time.  However, none of 
those affidavits can attest to the etiology of the claimed 
kidney stone or that he had the stones while in service.  
Even the veteran only claims that the stones occurred after 
service, never indicating that there was evidence of kidney 
stones in service.  No medical evidence of record, past or 
present, shows evidence of the veteran with jaundice in 
service or thereafter.  The only person who relates kidney 
stones and jaundice to service is the veteran himself.  It is 
well established that laypersons cannot provide competent 
evidence when an expert opinion is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claims must be denied.  There is no 
benefit of the doubt that can be resolved in the veteran's 
favor.



New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are applicable in this case as the veteran's claim to 
reopen was filed after that date.

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service connection for residuals of a right hand burn and 
residuals of heat stroke was denied by rating decision of 
July 1989.  The basis of the denial was lack of evidence 
showing the veteran had the claimed conditions.  The veteran 
was sent notice of the denial in a September 1989 letter, 
however, he did not appeal this decision.  

The Board has reviewed the evidence received into the record 
since the July 1989 RO denial and finds that new and material 
evidence has not been submitted sufficient to reopen the 
claims for service connection for residuals of a right hand 
burn or service connection for residuals of heat stroke.  The 
only evidence submitted to the record since the July 1989 
denial was for unrelated claims.  No evidence related to 
those two issues was submitted, and nothing was submitted 
that would raise a reasonable possibility of substantiating 
either claim.  There remains a lack of evidence showing the 
veteran was ever treated after service for residuals of a 
right hand burn or residuals of heat stroke.  The veteran has 
certainly never stated such nor identified any outstanding 
treatment records regarding such.  Therefore, the petition to 
reopen the claims for service connection for residuals of a 
right hand burn and residuals of heat stroke must be denied.


ORDER

Entitlement to service connection for kidney stones is 
denied.  

Entitlement to service connection for jaundice is denied.

New and material evidence not having been submitted, the 
claims for service connection for residuals of a right hand 
burn and residuals of heat stroke have not been reopened, and 
the appeal is therefore, denied.





	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



